  Case 18-50945        Doc 41     Filed 04/19/19 Entered 04/22/19 09:10:16         Desc Main
                                    Document     Page 1 of 1



SO ORDERED.

SIGNED this 19 day of April, 2019.




                                                           Austin E. Carter
                                                   United States Bankruptcy Judge




                IN THE UNITED STATES BANKRUPTCY COURT
                      MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION
In the Matter of:                              :
                                               :
MAGGIE NEWTON,                                 :             CHAPTER 13
     Debtors                                   :             CASE NO. 18-50945 aec
           xxx-xx-7966                         :
vs.                                            :
LVNV FUNDING, LLC.                             :
     Respondent                                :

                        ORDER DISALLOWING CLAIM No. 3

       The Objection of the Debtor to claim number 3 filed by LVNV Funding, LLC, having been

served upon the Respondent and other parties of interest, and a response to said objection having

been filed, and after a hearing it is hereby

       ORDERED that the Objection to Claim is sustained and this claim is hereby disallowed.

                                          END OF DOCUMENT
Order prepared by:
A. G. Know les
State Bar No. 426642
The Knowles Law Firm, P.C.
544 M ulberry St., ste. 202
M acon, GA 31201
(478) 741-7900
